                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 19–14–M–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 TRACI JANELLE BAUMGARDNER,

                      Defendant.

      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendation in this matter on August 22, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge DeSoto recommended this Court accept Traci Janelle Baumgardner’s

guilty plea after Baumgardner appeared before her pursuant to Federal Rule of

Criminal Procedure 11, and entered a plea of guilty to one count of Conspiracy to

                                           1
Defraud the United States in violation of 18 U.S.C. § 371 (Count I), as set forth in

the Indictment. In exchange for Defendant’s plea, the United States has agreed to

dismiss Counts II, IV, VI, and XII of the Indictment.

      I find no clear error in Judge DeSoto’s Findings and Recommendation (Doc.

46), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Traci Janelle Baumgardner’s motion to

change plea (Doc. 26) is GRANTED and Traci Janelle Baumgardner is adjudged

guilty as charged in Count I of the Indictment.

      DATED this 9th day of September, 2019.




                                         2
